 

Case 3:21-cr-02203-BGS Document 23 Filed 08/05/21 PagelD.45 Page 1of1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page | of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Elmer Cota-Ramos (1). Case Number: 21-cr-2203-BGS

Stephen D. Lemish

Defendant's Attorney

 

Se ES es eee

THE DEFENDANT:
pleaded guilty to count(s) _! of Information

 

O) was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)

8:1325 Improper Attempted Entry by an Alien (Misdemeanor) 1

LI The defendant has been found not guilty on count(s)

 

x] Count(s) 2 of the Information dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
30 DAYS

Assessment: $10 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in the defendant's economic circumstances.

August 5, 2021
Date of Imposition of Sentence

FILED J abhanl

AUG. 0% 2023 HONORABLE BERNARD G. SKOMAL
' UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

 

CLERK US inst ens P SOURT
; Spam peg eaten? ae CAR IFORNIA
souTH Wee ee SERUTY
\

 

 

8

 

 
